TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 26, 2021



                                      NO. 03-19-00459-CR


                                 Joshua Carl Wulff, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgments. Therefore, the Court affirms the trial court’s judgments of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.